ICJ_105_UseOfForce_SCG_BEL_1999-06-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE DU 30 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. BELGIUM)

ORDER OF 30 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Belgique),
ordonnance du 30 juin 1999, C.I1.J. Recueil 1999, p. 988

Official citation:

Legality of Use of Force (Yugoslavia v. Belgium),
Order of 30 June 1999, LC.J. Reports 1999, p. 988

 

N° de vente:
ISSN 0074-4441 Sales number 741

ISBN 92-1-070812-1

 

 

 
30 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. BELGIQUE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. BELGIUM)

30 JUNE 1999

ORDER
988

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
30 juin
Rôle général
n° 105 30 juin 1999

AFFAIRE RELATIVE À LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Ona, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M™*  HiGGixs,
MM. PARRA-ARANGUREN, KOOUMANS, REZEK juges: MM. KRECA,
DUINSLAEGER, juges ad hoc; M. ARNALDEZ, greffier adjoint.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, 48, 49 et 79
de son Règlement,

Vu la requête déposée au Greffe de la Cour le 29 avril 1999, par
laquelle la République fédérale de Yougoslavie a introduit une instance
contre le Royaume de Belgique «pour violation de l’obligation de ne pas
recourir à l'emploi de la force»,

Vu la demande en indication de mesures conservatoires présentée par
la Yougoslavie le 29 avril 1999 et l'ordonnance rendue par la Cour le
2 juin 1999, aux termes de laquelle elle a rejeté ladite demande et réservé
la suite de la procédure;

Considérant qu’aux fins de se renseigner auprès des Parties sur la suite
989 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 30 VI 99)

de la procédure le vice-président de la Cour, faisant fonction de président
en l'affaire, a reçu leurs représentants le 28 juin 1999; considérant qu’au
cours de cette réunion la Belgique, se référant aux conclusions auxquelles
la Cour était parvenue dans son ordonnance susmentionnée du 2 juin
1999, a demandé qu'il soit statué séparément, avant toute procédure sur
le fond, sur les questions de la compétence de la Cour et de la recevabilité
de la requête en l'espèce; considérant qu’au cours de la même réunion, la
Yougoslavie s’est opposée à cette demande et a indiqué qu’elle souhaitait
pouvoir présenter un mémoire sur le fond, ainsi qu’envisagé dans le
Règlement de la Cour, étant entendu que la Belgique pourrait soulever
des exceptions préliminaires dans le délai fixé pour le dépôt de son
contre-mémoire, conformément au paragraphe 1 de l'article 79 dudit
Règlement; et considérant que le demandeur a évoqué un délai d'environ
six mois aux fins du dépôt de la pièce qu’il souhaitait produire;

Considérant les vues des Parties et les dispositions pertinentes du
Règlement de la Cour,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite prescrites par l’article 45 du Règlement:

Pour le mémoire de la République fédérale de Yougoslavie, le 5 janvier
2000;

Pour le contre-mémoire du Royaume de Belgique, le 5 juillet 2000;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, 4 La Haye, le trente juin mil neuf cent quatre-vingt-dix-neuf,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement du Royaume de
Belgique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier adjoint,
(Signé) Jean-Jacques ARNALDEZ.
